Citation Nr: 0207345	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  95-35 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center (RO)
in Philadelphia, Pennsylvania



THE ISSUE

The propriety of the initial 10 percent rating for the 
service-connected condyloma acuminatum.  

(The issue of service connection for hearing loss will be the 
subject of a later decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to January 
1979.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
RO that granted service connection and assigned 
noncompensable rating for condyloma acuminatum, effective on 
July 21, 1995.  

In a February 2000 rating decision, the RO assigned a 10 
percent rating for the service-connected condyloma 
acuminatum, effective on July 21, 1995.  

The Board is undertaking additional development with respect 
to the issue of service connection for hearing loss, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  

When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903)).  

After giving notice and reviewing the veteran's response to 
the notice, the Board will prepare a separate decision 
addressing this issue.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected condyloma acuminatum is 
shown to more nearly approximate a disability picture 
manifested by constant itching, extensive lesions and marked 
disfigurement.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 30 percent 
rating for the service-connected condyloma acuminatum have 
been met, but the criteria for a rating in excess of 
30 percent have not.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118 
including Diagnostic Code 7806 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veteran's condylomata 
acuminatum.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  

The service medical records show that the veteran was seen in 
August 1977 for warts on the shaft of his penis.  He was seen 
on various occasions for the warts over the following months.  
The diagnosis was that of condylomata acuminatum.  

The VA outpatient treatment records show treatment for 
condylomata on the shaft of the penis in 1980.  

In October 1995, a VA examination was conducted.  The veteran 
reported being treated with medication, cryosurgery and 
electrosurgery.  He complained of recurrences over the 
scrotum, penile and suprapubic area every nine to twelve 
months since 1979.  He stated that his wife had left him.  He 
complained that, during flare-ups, there was pain, 
tenderness, weeping and discomfort with waking up at night 
due to itching and pain.  He noted that the lesions 
disappeared in about a month to six weeks.  The physical 
examination at the time showed that the genital area was 
clear and skin was normal in appearance.  

In September 1999, another VA examination was conducted.  The 
veteran complained that he had recurrent trouble several 
times a year with extensive warts.  He stated that he self-
applied Condylox or topical podophyllin, prescribed by the 
family physician.  He reported that, when the warts were 
present, there was pain and itching.  

The examination revealed numerous reddened, macular areas 
over the circumference of the shaft of the penis.  They were 
asymptomatic, but the veteran indicated that those areas had 
been affected by either the condylomata acuminata or herpes 
simplex virus.  There was no adenopathy, warts or blisters.  
The diagnosis was that of condylomata acuminata, recurrent, 
chronic, symptomatic.  The examiner noted that the disability 
was moderately disfiguring.  

Another VA examination was conducted in October 2000.  The 
veteran stated that he continued to have trouble at about the 
same rate with warts in the penile area.  This occurred about 
four times a year, and each episode would last about two to 
three weeks; it would resolve with the use of Condylox.  The 
veteran indicated that this was a painful process and 
continued to leave reddened scarred areas over the penile 
shaft.  

The veteran stated that the flare-ups had increased in 
severity in that the symptoms were worse and took longer to 
clear.  The examination revealed no warts, but there was 
erythema and some hypopigmented scarring over the glans penis 
and the shaft of the entire length of the penis.  The 
examiner noted that it was moderately disfiguring.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  

The Board attempts to determine the extent to which the 
veteran's disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

The regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's service-connected condyloma acuminatum was 
rated pursuant to 38 C.F.R. § 4.118 including Diagnostic Code 
7806.  

Diagnostic Code 7806 provides that a 10 percent rating 
requires exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
requires constant exudation or itching, and extensive lesions 
or marked disfigurement.  The assignment of a 50 percent 
rating requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance.  

The Board is of the opinion that the current clinical 
manifestations warrant the assignment of a 30 percent rating 
for the veteran's service-connected condyloma acuminatum.  

The veteran in this regard has consistently reported that the 
warts constantly itch and are painful.  Furthermore, the 
evidence shows findings which are consistent with that of 
extensive lesions and marked disfigurement.  

Thus, the Board finds that the disability picture presented 
by the veteran's service-connected condyloma acuminatum more 
nearly approximates the criteria that would warrant the 
assignment of a 30 percent rating pursuant to 38 C.F.R. 
§ 4.118 including Diagnostic Code 7806.  

The Board, however, finds that the evidence does not support 
a 50 percent rating for the condyloma acuminatum.  The 
evidence does not show ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations.  Again the 
evidence does not show exceptional repugnance.  See 38 C.F.R. 
§ 4.118 including Diagnostic Code 7806.  

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 and the Board has applied all the provisions of Parts 3 
and 4 that would reasonably apply in this case.  

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected condyloma 
acuminatum as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  

The Board finds, however, that the veteran's service-
connected condyloma acuminatum is shown to have warranted the 
assignment of a 30 percent rating during the entire course of 
this appeal.  


VCAA

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The Board finds that VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The record shows that the veteran 
was notified of the RO's decisions.  The Statement of the 
Case and subsequent Supplemental Statements of the Case, 
informed the veteran that medical evidence regarding the 
severity of the disability was needed.  VA has met its duty 
to inform the veteran.  

The Board concludes the discussions in the rating decision, 
Statement of the Case, Supplemental Statements of the Case 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claim.  

The RO has requested all relevant (treatment) records 
identified by the veteran, and the veteran was informed in 
various letters what records the RO was requesting and he was 
asked to assist in obtaining the evidence.  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

For the reasons previously set forth, the Board believes that 
the veteran has been given ample opportunity to provide 
evidence and argument in support of his claim.  In short, the 
Board finds that the veteran has been given adequate notice 
of the need to submit evidence or argument and that he is not 
prejudiced by this decision.



ORDER

An initial 30 percent rating for the service-connected 
condyloma acuminatum is granted, subject to the regulations 
governing the payment of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  

 

